NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ADAMINA McKENZIE,                               No. 17-55850

                Plaintiff-Appellant,            D.C. No. 5:16-cv-00769-JGB-DTB

 v.
                                                MEMORANDUM*
SAN JOAQUIN VALLEY COLLEGE,
INC.; RICHARD MATLEY,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                    Jesus G. Bernal, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Adamina McKenzie appeals pro se from the district court’s summary

judgment in her employment action alleging violations of Title VII and California

law. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Dominguez-Curry v. Nev. Transp. Dep’t, 424 F.3d 1027, 1033 (9th Cir. 2005), and

we affirm.

      The district court properly granted summary judgment on McKenzie’s

constructive wrongful termination claim under California law because McKenzie

failed to raise a genuine dispute of material fact as to whether her adverse working

conditions were unusually aggravated or amounted to a continuous pattern. See

Turner v. Anheuser-Busch, Inc., 876 P.2d 1022, 1027 (Cal. 1994) (“In order to

amount to a constructive discharge, adverse working conditions must be unusually

aggravated or amount to a continuous pattern before the situation will be deemed

intolerable.” (internal quotation marks omitted)).

      The district court properly granted summary judgment on McKenzie’s

discrimination claims under Title VII and California law because McKenzie failed

to establish a prima facie case. See Cornwell v. Electra Cent. Credit Union, 439
F.3d 1018, 1028 (9th Cir. 2006) (prima facie case of discrimination under Title

VII); Guz v. Bechtel Nat’l Inc., 8 P.3d 1089, 1113 (Cal. 2000) (prima facie case of

discrimination under the California Fair Employment and Housing Act (“FEHA”)).

Because McKenzie did not establish a claim for discrimination, the district court

also properly granted summary judgment on McKenzie’s failure to prevent

                                          2                                   17-55850
discrimination claim under California law. See Featherstone v. S. Cal. Permanente

Med. Grp., 217 Cal. Rptr. 3d 258, 272 (Cal. App. 2017) (“Where . . . a plaintiff

cannot establish a claim for discrimination, the employer as a matter of law cannot

be held responsible for failing to prevent same[.]”).

      The district court properly granted summary judgment on McKenzie’s

retaliation claims under Title VII and California law, including her claim under

California Labor Code section 1102.5(b), because McKenzie failed to establish a

prima facie case. See Westendorf v. W. Coast Contractors of Nev., Inc., 712 F.3d
417, 422 (9th Cir. 2013) (prima facie case of retaliation under Title VII); Yanowitz

v. L’Oreal USA, Inc., 116 P.3d 1123, 1130 (Cal. 2005) (prima facie case of

retaliation under FEHA); Soukup v. Law Offices of Herbert Hafif, 139 P.3d 30, 48

(Cal. 2006) (applying the same requirements to retaliation claims under Cal. Labor

Code § 1102.5(b)).

      The district court properly granted summary judgment on McKenzie’s

hostile work environment claims under Title VII and California law because

McKenzie failed to raise a triable dispute as to whether the conduct complained of

was sufficiently severe or pervasive. See Manatt v. Bank of Am., NA, 339 F.3d
792, 798 (9th Cir. 2003) (to establish a claim under Title VII the conduct must be

                                          3                                   17-55850
“sufficiently severe or pervasive to alter the conditions of . . . employment and

create an abusive work environment” (citation omitted)); Lyle v. Warner Bros.

Television Prods., 132 P.3d 211, 219-20 (Cal. 2006) (establishing a claim under

FEHA requires the same).

      Contrary to McKenzie’s contention, she was not entitled to a hearing on

defendants’ motion for summary judgment. See Fed. R. Civ. P. 78.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      McKenzie’s motion to transmit physical exhibits (Docket Entry No. 4) is

denied as unnecessary.

      AFFIRMED.




                                          4                                       17-55850